MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
                                                                      Jun 30 2015, 9:46 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Scott Knierim                                             Gregory F. Zoeller
Danville, Indiana                                         Attorney General of Indiana
                                                          Christina D. Pace
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Allen Moore, Jr.,                                        June 30, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         32A04-1412-CR-577
        v.                                               Appeal from the Hendricks Superior
                                                         Court.
State of Indiana,                                        The Honorable Stephanie Lemay-
                                                         Luken, Judge.
Appellee-Plaintiff.
                                                         Cause No. 32D05-1404-CM-363




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion | 32A04-1412-CR-577 | June 30, 2015         Page 1 of 6
                             STATEMENT OF THE CASE

Appellant-Defendant, Allan Moore (Moore), appeals his conviction for

indecent exposure, a Class C misdemeanor, Ind. Code § 35-45-4-1(e)(3) (2003).


We affirm.


                                               ISSUE

Moore raises one issues on appeal which we restate as: Whether the State

presented sufficient evidence beyond a reasonable doubt to sustain Moore’s

conviction.


                     FACTS AND PROCEDURAL HISTORY

At approximately 10:00 p.m. on April 10, 2014, Moore was seated in the living

room of his trailer in Avon, Indiana. Moore’s seat was directly facing the front

door, the door was open, the lights were on and it was dark outside. Moore

was having phone sex with his wife. Lindsay Rodriguez (Rodriguez) resided in

the trailer next to Moore’s, and her trailer was about twenty to thirty feet from

Moore’s trailer. On that day, while looking through her kitchen window, she

clearly saw Moore masturbating. According to Rodriguez, Moore made eye

contact with her and he continued to masturbate. Rodriguez immediately

contacted the police.


Sergeant David Margason (Sergeant Margason) of the Avon Police Department

was sent to investigate. Sergeant Margason first questioned Rodriguez and then

Court of Appeals of Indiana | Memorandum Opinion | 32A04-1412-CR-577 | June 30, 2015   Page 2 of 6
proceeded to Moore’s trailer for questioning. After he read Moore his Miranda

rights, Moore admitted that he was masturbating but “he didn’t think anyone

could see him.” (Tr. p. 18).


On April 28, 2014, the State filed an Information charging Moore with indecent

exposure, a Class C misdemeanor, I.C. §.35-45-4-1(e)(3) (2003). On November

25, 2014, the trial court held a bench trial. At his bench trial, Rodriguez stated

that she glanced twice before shutting her window. (Tr. p. 10). Rodriguez

believed that Moore had seen her and it seemed as if Moore “made eye

contact” with her. (Tr. p. 10). Detective Steve Carroll (Detective Carroll), who

took photographs of the crime scene, testified that there was a clear line of sight

from Moore’s front door to Rodriguez’s kitchen window.


Moore recounted a different version of events. Moore stated that Rodriguez

was a nosy neighbor and was always peering through her kitchen window to

look inside his trailer. Moore stated that because Rodriguez was a prying

neighbor, he and his wife had bought a window air conditioning unit and had

mounted it in the living room window to block her view. Moore stated that

from Rodriguez’s kitchen window, Rodriguez could not see his living room but

only his kitchen floor. Moore further stated that on the day in question, as

usual, Rodriguez’s unleashed dogs were running wild on his front yard.

Rodriguez was also out in his front yard had bent down to pet one of her dogs.

Moore stated that when Rodriguez looked up and saw him masturbating, he

“immediately jumped up and slammed the door in her face.” (Tr. p. 25).

Moore stated that Rodriguez was angry and he could “feel the thunder from her

Court of Appeals of Indiana | Memorandum Opinion | 32A04-1412-CR-577 | June 30, 2015   Page 3 of 6
slamming her front door when she got home.” (Tr. p. 25). At the close of the

evidence, the trial court found that the State had proved its case beyond a

reasonable doubt, and found Moore guilty as charged. The trial court

sentenced Moore to a fine of one dollar.


Moore now appeals. Additional information will be provided as necessary.


                             DISCUSSION AND DECISION

                                  I. Sufficiency of the Evidence

Moore claims that there is insufficient evidence to sustain his conviction for

indecent exposure. Our standard of review for sufficiency claims is well settled.

We neither reweigh the evidence nor judge the credibility of the witnesses.

Perrey v. State, 824 N.E.2d 372, 373 (Ind. Ct. App. 2005), trans. denied. We only

consider the evidence most favorable to the judgment and the reasonable

inferences to be drawn therefrom. Id. Where there is substantial evidence of

probative value to support the judgment, it will not be set aside. Id.


To convict Moore of indecent exposure, a Class C misdemeanor, the State was

required to prove beyond a reasonable doubt that (1) Moore (2) in a non-public

place (3) with intent to be seen by persons other than invitees or occupants of

his home (4) fondled his genitals (5) where he could be seen by other persons

that were not invitees or occupants of his home. See Ind. Code § 35-45-4-1(e)


Moore’s main argument is that the State did present any evidence to show he

had the intent to be seen, and that he should not be criminalized for

masturbating in his own home. We note that intent is a mental state of the

Court of Appeals of Indiana | Memorandum Opinion | 32A04-1412-CR-577 | June 30, 2015   Page 4 of 6
actor, and as such, the trier of fact must resort to reasonable inferences based

upon examination of the surrounding circumstances to determine intent.

Stanley v. State, 531 N.E.2d 484, 485 (Ind. 1988).


At his bench trial, Moore testified that Rodriguez was a meddling neighbor.

Moore also stated that he went through great lengths to block her view by

mounting a window air conditioning unit in his living room window. Contrary

to his argument, the pictures taken by Detective Carroll indicate that there was

no window air conditioning unit. Nevertheless, Moore’s door was open, he

was seated in a chair facing the door, the lights inside his trailer were on and it

was dark outside, and he was visible from Rodriguez’s window while he

masturbated. Moore’s claim that he lacked intent and we should credit his

version of events is nothing but an invitation for this court to reweigh the

evidence, which we will not do. See Perrey, 824 N.E.2d at 373.


In light of the evidence, we find that Moore’s acts are not of a person who was

trying to remain unseen, and that he intended to be seen by other persons—

namely, Rodriguez—who Moore believed was constantly looking through her

kitchen window at his trailer. We conclude that Moore had the intent to be

seen by persons other than invitees or occupants of his home while he fondled

his genitals, and we hold that is sufficient to support Moore’s conviction for

indecent exposure. See Ind. Code § 35-45-4-1(e).




Court of Appeals of Indiana | Memorandum Opinion | 32A04-1412-CR-577 | June 30, 2015   Page 5 of 6
                                        CONCLUSION

Based on the foregoing, we conclude that the State presented sufficient evidence

to support Moore’s conviction for indecent exposure.


Affirmed.


Bailey, J. and Barnes, J. concur




Court of Appeals of Indiana | Memorandum Opinion | 32A04-1412-CR-577 | June 30, 2015   Page 6 of 6